Title: To Benjamin Franklin from Archibald Carrol, 4 October 1784
From: Carrol, Archibald
To: Franklin, Benjamin


				
					Sir
					Haver de Grace Octbr. 4th. 1784
				
				Permit me to Lay before you the Inclosed by which you’ll see the most unjust Proceedings of the Court of Admiralty of Nantes.
				The whole of this Proceeding was Caried on when Mr. Williams and me was Absent from Nantes In Course had no Oppertunity of defend Ourselves, Besides I can make it Appear

the man deserted from my Ship— It is Strange that the judge of the Admiralty Should Cale him a Lieutanent, when a Second mate is Only Considerd as a Good Seaman in Our Countray— It is not Proper at this time to Aledge what I have against the Fellow, But sir if you Can get this mater So Orderd as I Can be Heard by the Laws of my Countray you Will Greatly Add to the Favors Already Confar’d on Sir Your Most. Obliged and Very Hble servt.
				
					
						Archd: Carrol
					
					His Excellency Dr B Franklin Ambassador of the United States of America to H. M. C. M. Passy.
				
			